Citation Nr: 1027449	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic heart disorder 
secondary to the Veteran's service-connected infectious 
hepatitis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2003 a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In March 2007, the Board found that new and material evidence had 
been received to reopen the Veteran's claim for service 
connection for a chronic heart disorder secondary to his service-
connected infectious hepatitis.  The claim was denied.  The Board 
also denied service connection for a chronic bilateral arm and 
bilateral leg disorder to include nerve damage.  

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, pursuant to a joint 
motion for remand, the Court vacated the Board's March 2007 
decision denying service connection for a chronic heart disorder 
and remanded the matter to the Board for compliance with the 
joint motion for remand.  As to claim for service connection for 
a chronic bilateral arm and bilateral leg disorder to include 
nerve damage, the Court dismissed the appeal.  

The appeal is REMANDED to the VARO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran's attorney has submitted additional evidence on his 
behalf.  He has a right to have this evidence reviewed in the 
first instance by the RO.  38 C.F.R. § 20.1304(c) (2009).  The 
Veteran's attorney has specified that he does not waive his right 
to have the RO consider the additional evidence.  Therefore, the 
case must be remanded to the RO for further adjudication.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should readjudicate this claim in 
light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

